DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “Prior to processing the at least one food, automatically correcting the recipe data on the basis of the detected parameters, wherein a user data item corresponding to the classification of the user is deposited with the additional data item in the central control device so that the recipe data is corrected according to the user’s classification and to the acquired parameter so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches comparing the identity of the user with stored user data to determine the group of persons to which the user belongs and to classify the user as beginner, advanced or expert and though the specification teaches acquiring a parameter of the food to be processed.  Importantly the specification is silent to the combination.  More specifically the specification is silent to “so that the recipe data is corrected according to the user’s classification and to the acquired parameter so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification”.  The specification is silent to “recipe data is corrected according to the user’s classification and to the acquired parameter” where in the instant case the parameter is defined by measured salt content, water content or consistency of a food and/or a parameter of an environmental condition of the electrical kitchen appliance with an environmental parameter acquisition device that measures temperature and/or atmospheric pressure.  For instance though the specification teaches correcting recipe data such as at par. 0047 as a result of the claimed environmental parameter, since the lower the atmospheric pressure the lower the boiling point, which requires that a meal be cooked for a corresponding longer time.  The specification is silent to correcting this data according to user classification.  The specification teaches that the correction relative pressure is specific to a defined environmental parameter and thus the specification is silent to “so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification”.  The specification is silent to a teaching of why an experience level of a user would require a correction relative a static atmospheric pressure or correction of a recipe due to environment measured temperature.  Similarly, though the specification teaches measuring salt content, water content or consistency of a food and correcting the recipe by correction of salt (par. 0048), correction of water (par. 0049) or correction of the recipe due to consistency, since more solid consistency food require longer processing time than softer ones (par. 0048).  The specification is silent to a teaching of why an experience level of a user would require a correction relative salt content, water content or consistency of a food.  More specifically the specification is silent to the claimed “recipe data is corrected according to the user’s classification and to the acquired parameter” where in the instant case the parameter is defined by measured salt content, water content or consistency of a food.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected since the phrase “detected parameters” in claimed phrase “prior to processing the at least one food, automatically correcting the recipe data on the basis of the detected parameters” lacks antecedent basis and thus it unclear if the phrase is with respect to the “acquired parameter”, with respect to the stored parameter, with respect to acquired identity of a user, with respect to a parameter defined by knowledge or experience level, with respect to a combination of all or something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258331) in view of McIntyre et al. (6809301).
Do teaches a method for the operation of an electrical kitchen appliance (par. 0002) for processing at least one food according to predetermined recipe data by a user (par. 0087), with the following steps:
Acquiring (par. 0132 nutritional value retrieved) at least one parameter of the food to be processed in the electrical kitchen appliance with a food parameter acquisition device (par. 0132 recipe data store; par. 0033; par. 0132 processor which retrieves from data store and compared to thresholds) that measures salt content (par. 0132; sodium).
Comparing (par. 0132) with a central control device of the electrical kitchen appliance (par. 0033 information handling system) the acquired parameter with parameter data (par. 0132 threshold) stored in a memory connected with the electrical kitchen appliance (par. 0040; par. 0132 recipe data store), 
Storing at least one additional respective data item in the memory (par. 0133; stored in complementary recipe data store 857), wherein the additional data item is a correction data item for one of the predetermined recipe data (par. 0133 complementary recipe) based on the comparison between the acquired parameter data and the stored parameter data (par. 0132-0133)
Transmitting the additional data item (par. 0133 complementary recipe presented to user; par. 0100, 0133), and/or a data item derived therefrom from the memory to the electrical kitchen appliance (par. 0133; presented to user; interactive cooking instructions),
Acquiring an identity of a user of the kitchen appliance, a user acquisition device in the form of a keyboard (fig. 2 ref. 230, 240, 240) or touch screen (fig. 2 ref. 210, 220) in which the user inputs his or her identity into the electrical kitchen appliance (par. 0087), 
Comparing the identity of the user with stored user data (par. 0087; unique identifier; par. 0102 yes teaching program) to classify the user with a specified group of users defined by knowledge or experience in preparing meals (par. 0087; par. 0102; user wish with or without teaching program; par. 0102; recipes that have interactive teaching that match users preferences),
Prior to processing the at least one food (par. 0133 prior to beginning actual cooking), automatically correcting the recipe data on the basis of the detected parameters (par. 0133, par. 0102), wherein a user data item corresponding to the classification of the user (par. 0102; relative teaching program) is deposited with the additional data item (par. 0133; complementary recipe) in the central control device (par. 0133 recipe data store) so that the recipe data is corrected according to the user classification (par. 0102 with interactive teaching that match user preferences) and the acquired parameter (par. 0100-0103; par. 0133) so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification (par. 0102 with vs without interactive teaching)
processing the at least one food with the electrical kitchen appliance according to the corrected recipe data (par. 0131, 0133-0135).
Transmitting the recipe data used by the user from the electrical kitchen appliance to the memory, along with the user data item corresponding to the user of the electrical kitchen appliance (par. 0105; stored in memory; par. 0100 unique identifier).
With respect to the claimed classification, it is noted the classification is determined by stored user data, where in the instant case the stored user data is whether the user wishes to use a teaching program to prepare a recipe (par. 0102), i.e. to classify the user within a specific group of users, recipes specific to be searched with or without interactive teaching that matches the users preferences (par. 0102).
Do teaches classifying the user according a user entered request relative level of instruction thus achieving pre-defined different cooking programs specific to the users selection of required assistance.
Do teaches user saved recipe preference data and a command system for executing user specific profile information and thus one of ordinary skill in the art would have been motivated to look to the art of user specific recipe controllers as taught by McIntyre.
More specifically McIntyre teaches the microprocessor and memory are configured to execute cooking element command recipes including a cooking mode, an oven temperature, and a cooking time. Up to five frequently used recipes, or favorite recipes, can be stored in system memory for selection by a user. If selected, the microprocessor recalls and executes the stored recipes. Thus, an oven user need not re-enter favorite recipes with each cooking session (col. 1 lines 60-67).
Thus since Do is specific to saving user preferences for later retrieval, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide storing to the memory the recipe data along with the user data item in the memory for later access by the electrical kitchen appliance, given repeated use of a specific recipe, to provide the user with information regarding previous implementation of the recipe by the user as taught by McIntyre for its art recognized advantage of providing the previously cooked recipe selection for future selection and more specifically according to the unique identifier as taught by Do providing the recipe to the user without the user needing to re-enter the recipe as taught by McIntyre.
Outputting the transmitted additional data item, the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item on the electrical kitchen appliance to the user (par. 0132-0133),
Automatically considering the additional data item of the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item while processing the food according to the predetermined recipe data (par. 0112, 0135).
Comparing the user data item corresponding to the user of the electrical kitchen appliance with a user data item stored for the additional data item, and transmitting the additional data item belonging to the stored parameter data item corresponding to the acquired parameter (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice), and/or a data item derived therefrom from the memory to the electrical kitchen appliance, only if the acquired user data corresponds to the user data item stored in the memory for the additional data item (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice).
Providing the stored recipe data, along with the user data item, in the memory for access by a device other than the electrical kitchen device (fig. 2 any other component).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258331) in view of Barnett et al. (6381614) and McIntyre et al. (6809301).
Do teaches a method for the operation of an electrical kitchen appliance (par. 0002) for processing at least one food according to predetermined recipe data by a user (par. 0087), with the following steps:
Acquiring (par. 0132 nutritional value retrieved) at least one parameter of the food to be processed in the electrical kitchen appliance with a food parameter acquisition device (par. 0132 recipe data store; par. 0033; par. 0132 processor which retrieves from data store and compared to thresholds) that measures salt content (par. 0132; sodium).
Comparing (par. 0132) with a central control device of the electrical kitchen appliance (par. 0033 information handling system) the acquired parameter with parameter data (par. 0132 threshold) stored in a memory connected with the electrical kitchen appliance (par. 0040; par. 0132 recipe data store), 
Storing at least one additional respective data item in the memory (par. 0133; stored in complementary recipe data store 857), wherein the additional data item is a correction data item for one of the predetermined recipe data (par. 0133 complementary recipe) based on the comparison between the acquired parameter data and the stored parameter data (par. 0132-0133)
Transmitting the additional data item (par. 0133 complementary recipe presented to user; par. 0100, 0133), and/or a data item derived therefrom from the memory to the electrical kitchen appliance (par. 0133; presented to user; interactive cooking instructions),
Acquiring an identity of a user of the kitchen appliance, a user acquisition device in the form of a keyboard (fig. 2 ref. 230, 240, 240) or touch screen (fig. 2 ref. 210, 220) in which the user inputs his or her identity into the electrical kitchen appliance (par. 0087), 
Comparing the identity of the user with stored user data (par. 0087; unique identifier; par. 0102 yes teaching program) to classify the user with a specified group of users (par. 0087; par. 0102; user wish with or without teaching program; par. 0102; recipes that have interactive teaching that match users preferences),
Prior to processing the at least one food (par. 0133 prior to beginning actual cooking), automatically correcting the recipe data on the basis of the detected parameters (par. 0133, par. 0102), wherein a user data item corresponding to the classification of the user (par. 0102; relative teaching program) is deposited with the additional data item (par. 0133; complementary recipe) in the central control device (par. 0133 recipe data store) so that the recipe data is corrected according to the user classification (par. 0102 with interactive teaching that match user preferences) and the acquired parameter (par. 0100-0103; par. 0133)
processing the at least one food with the electrical kitchen appliance according to the corrected recipe data (par. 0131, 0133-0135).
Transmitting the recipe data used by the user from the electrical kitchen appliance to the memory, along with the user data item corresponding to the user of the electrical kitchen appliance (par. 0105; stored in memory; par. 0100 unique identifier).
With respect to the claimed classification, Do teaches providing stored user data whether the user wishes to use a teaching program to prepare a recipe (par. 0102), thus one of ordinary skill in the art would have been motivated to look to the art of recipe preparation programs which provide the user pre-defined different cooking programs specific to the users selection of required assistance.
Barnett teaches in addition to selection of a desired recipe, a user providing the control unit information specific to user self-assessment of his or her skill level (col. 6 lines 5-11) and altering of the recipe timeline depending on the skill level of the cook (col. 6 lines 24-29).
Thus since Do teaches providing user specific recipe instructions relative a knowledge level (par. 0102), since Do teaches classifying the user according a user entered request relative level of instruction thus achieving pre-defined different cooking programs specific to the users selection of required assistance and since Barnett teaches according to knowledge level greater time is allocated for some tasks when the skill level is relative low and less time is allocated when the cook skill level is relatively high (col. 3 lines 44-48).  Where in the instant case the claimed “recipe data” is specific to recipe specific tasks achieving the cooked food.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate recipe data as defined by a user selection defined by knowledge or experience in preparing meals, where the recipe data includes time as taught by Barnett, so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification (col. 6 lines 16-22) and achieving the advantage of recipe integration with a cook skill level and time allocated for the tasks as defined by a cook skill level as taught by Barnett (col. 3 lines 44-45)
Do teaches user saved recipe preference data and a command system for executing user specific profile information and thus one of ordinary skill in the art would have been motivated to look to the art of user specific recipe controllers as taught by McIntyre.
More specifically McIntyre teaches the microprocessor and memory are configured to execute cooking element command recipes including a cooking mode, an oven temperature, and a cooking time. Up to five frequently used recipes, or favorite recipes, can be stored in system memory for selection by a user. If selected, the microprocessor recalls and executes the stored recipes. Thus, an oven user need not re-enter favorite recipes with each cooking session (col. 1 lines 60-67).
Thus since Do is specific to saving user preferences for later retrieval, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide storing to the memory the recipe data along with the user data item in the memory for later access by the electrical kitchen appliance, given repeated use of a specific recipe, to provide the user with information regarding previous implementation of the recipe by the user as taught by McIntyre for its art recognized advantage of providing the previously cooked recipe selection for future selection and more specifically according to the unique identifier as taught by Do providing the recipe to the user without the user needing to re-enter the recipe as taught by McIntyre.
Outputting the transmitted additional data item, the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item on the electrical kitchen appliance to the user (par. 0132-0133),
Automatically considering the additional data item of the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item while processing the food according to the predetermined recipe data (par. 0112, 0135).
Comparing the user data item corresponding to the user of the electrical kitchen appliance with a user data item stored for the additional data item, and transmitting the additional data item belonging to the stored parameter data item corresponding to the acquired parameter (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice), and/or a data item derived therefrom from the memory to the electrical kitchen appliance, only if the acquired user data corresponds to the user data item stored in the memory for the additional data item (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice).
Providing the stored recipe data, along with the user data item, in the memory for access by a device other than the electrical kitchen device (fig. 2 any other component).


Response to Arguments
With respect to applicants urging directed to the 112 rejection.  The examiner acknowledges as urged by applicant, that the specification teaches the claimed acquired parameters in addition to teaching corrected recipe data that differs for a user of a different classification.  However the claims require a correction of the recipe as defined by both and more specifically “so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification”.  
For instance though the specification teaches correcting recipe data such as at par. 0047 as a result of the claimed environmental parameter, since the lower the atmospheric pressure the lower the boiling point, which requires that a meal be cooked for a corresponding longer time.  The specification is silent to correcting this data according to user classification.  The specification teaches that the correction relative pressure is specific to a defined environmental parameter and thus the specification is silent to “so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification”.  The specification is silent to a teaching of why an experience level of a user would require a correction relative a static atmospheric pressure or correction of a recipe due to environment measured temperature and different corrective recipe data for users of different classifications.  Similarly, though the specification teaches measuring salt content, water content or consistency of a food and correcting the recipe by correction of salt (par. 0048), correction of water (par. 0049) or correction of the recipe due to consistency, since more solid consistency food require longer processing time than softer ones (par. 0048).  The specification is silent to a teaching of why an experience level of a user would require a correction relative salt content, water content or consistency of a food.  More specifically the specification is silent to the claimed “recipe data is corrected according to the user’s classification and to the acquired parameter” where in the instant case the parameter is defined by measured salt content, water content or consistency of a food.  
With respect to applicants urging “Thus, the specification teaches that the recipe correction item is a correction based on the acquired parameter of salt content, water content or consistency, that the additional data item, which is the recipe correction, is also based on the experience level of the user, and that based on this, the additional data item can either be automatically considered as the recipe correction, or in the case of experienced users, only put forth as a suggestion or information, leaving the experienced user to decide for themselves whether to implement the recipe correction. An experienced user would likely prefer the opportunity to manually correct the recipe to their own standards, while an inexperienced user would be benefitted more by having the recipe automatically corrected for them.  It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Do and applicants urging directed to allocating an experience level based on previously stored user data and more specifically experiences gained.  
It is initially noted the claimed classification is with respect to “stored user data” which in the instant case Do is taken to teach such with respect to saved profiles including a user decision on whether a teaching program is required (par. 0102).
Importantly Do does recognized the user deciding between different levels of assistance including with or without a teaching program (par. 0102).  Where it is further noted the classification is determined by stored user data, where in the instant case the stored user data is whether the user wishes to use a teaching program to prepare a recipe (par. 0102), i.e. to classify the user within a specific group of users, recipes specific to be searched with or without interactive teaching that matches the users preferences (par. 0102).  Wherein a user data item corresponding to the classification of the user (par. 0102; relative teaching program) is deposited with the additional data item (par. 0133; complementary recipe) in the central control device (par. 0133 recipe data store) so that the recipe data is corrected according to the user classification (par. 0102 with interactive teaching that match user preferences) and the acquired parameter (par. 0100-0103; par. 0133) so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification (par. 0102 with vs without interactive teaching).
Alternatively, where the claimed “recipe data” is specific to recipe specific tasks achieving the cooked food.  Barnett teaches in addition to selection of a desired recipe, a user providing the control unit information specific to user self-assessment of his or her skill level (col. 6 lines 5-11) and altering of the recipe timeline depending on the skill level of the cook (col. 6 lines 24-29).
Thus since Do teaches providing user specific recipe instructions relative a knowledge level (par. 0102), since Do teaches classifying the user according a user entered request relative level of instruction thus achieving pre-defined different cooking programs specific to the users selection of required assistance and since Barnett teaches according to knowledge level greater time is allocated for some tasks when the skill level is relative low and less time is allocated when the cook skill level is relatively high (col. 3 lines 44-48).  Where in the instant case the claimed “recipe data” is specific to recipe specific tasks achieving the cooked food.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate recipe data as defined by a user selection defined by knowledge or experience in preparing meals, where the recipe data includes time as taught by Barnett, so that a user of one classification receives corrected recipe data that differs from corrected recipe data for a user of a different classification (col. 6 lines 16-22) and achieving the advantage of recipe integration with a cook skill level and time allocated for the tasks as defined by a cook skill level as taught by Barnett (col. 3 lines 44-45)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792